

114 HR 6526 IH: To eliminate the discretion of the Secretary of Homeland Security regarding the definition of the term “official purpose” as it applies to drivers’ licenses and personal identification cards, and for other purposes.
U.S. House of Representatives
2016-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6526IN THE HOUSE OF REPRESENTATIVESDecember 12, 2016Mr. Emmer of Minnesota introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo eliminate the discretion of the Secretary of Homeland Security regarding the definition of the
			 term official purpose as it applies to drivers’ licenses and personal identification cards, and for other purposes.
	
		1.Definition of official purpose for drivers’ licenses and personal identification cards
 (a)In generalSection 201(3) of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Tsunami Relief, 2005 (Public Law 109–13; 119 Stat. 312; 49 U.S.C. 30301 note) is amended—
 (1)by striking includes but is not limited to and inserting means; (2)by striking aircraft, entering and inserting aircraft, and entering; and
 (3)by striking , and any other purposes that the Secretary shall determine. (b)Report to CongressNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to Congress a report on the implementation of the amendments made by this Act.
			